Citation Nr: 1531980	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-32 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Service connection for a lumbar spine disorder, claimed as secondary to the service-connected left knee patellofemoral syndrome. 

2.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for the service-connected left knee patellofemoral syndrome (a left knee disability). 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1974 to June 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

In April 2015, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.

The issue of entitlement to a higher initial rating for the left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current disability of lumbar spine spondylosis and lumbar strain with degenerative arthritis.

2. The Veteran's lumbar spine disability was caused by the service-connected left knee disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for of lumbar spine spondylosis and lumbar strain with degenerative arthritis as secondary to the service-connected left knee patellofemoral syndrome are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for a lumbar spine disorder, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duties to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection Analysis for Lumbar Spine Disorder

The Veteran contends that service connection for a lumbar spine disorder is warranted as secondary to the service-connected left knee disability.  Specifically, the Veteran advanced that the abnormal gait resulting from the left and right knee disabilities caused the current lumbar spine disorder.  The Veteran has limited the claim for service connection to a secondary theory of entitlement.  See April 2015 Board hearing transcript.  The record reflects that the Veteran is service connected for right and left knee patellofemoral syndrome. 

The Board finds that the Veteran has a current lumbar spine disability.  The October 2009 VA examination report shows a diagnosis of mild degenerative disease of the lumbar spine.  The December 2011 VA examination report shows a diagnosis of lumbar spondylosis and mild degenerative arthritis by history.  The December 2014 VA examination report shows a diagnosis of low back strain. 

The Board finds that the evidence is in relative equipoise on the question of whether the service-connected left knee disability caused the current lumbar spine disability.  Evidence weighing in favor of this finding includes a May 2015 opinion by Dr. J.D. that it is as likely as not that a lumbar spine disorder is connected to left knee instability.  In reaching this conclusion, Dr. J.D. reasoned that it is apparent that the Veteran could develop back pain as a result of the constant limping on the left side because limping would cause a torque going through the lumbar spine with every step.  

Evidence weighing against this finding includes the December 2011 VA examiner's opinion that the lumbar spine disorder is less likely than not related to the service-connected left or right knee disabilities because there is no evidence in the medical literature establishing a direct cause and effect relationship between patellofemoral syndrome of the left knee and the development of lumbar spondylosis; however, the record reflects that the Veteran has provided internet medical articles purporting to show a relationship between abnormal gait and lumbar pain.  The December 2014 VA examiner opined that that there is no diagnosis of lumbar spondylosis and that the Veteran's lumbar strain is not related to gait changes because a lumbar strain is not a natural or medical expected sequela of altered gait and it would not  aggravate beyond natural progression the lumbar strain because a lumbar strain is not typically expected to be accelerated by such a knee condition.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the current lumbar spine disability was caused by the service-connected left knee disability.  

For the reasons discussed above, and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for lumbar spine spondylosis and lumbar strain with degenerative arthritis is warranted as secondary to the service-connected left knee patellofemoral syndrome.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection on a secondary basis, all other theories of entitlement to service connection are rendered moot. 

ORDER

Service connection for lumbar spine spondylosis and lumbar strain with degenerative arthritis, as secondary to the service-connected left knee patellofemoral syndrome, is granted.


REMAND

Initial Rating for Left Knee Disability

The Board finds that there are SSA records that potentially contain evidence pertinent to the remaining issues on appeal.  The Courts have held on a number of occasions that, where a veteran receives SSA benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  SSA records are relevant to a claim and VA must obtain them where either (1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  

A June 2009 statement by the Veteran includes an oblique reference to SSA disability records.  See June 2009 VA Form 21-4138.  The record reflects that in June 2009 VA sent a request to SSA for the Veteran's SSA disability records; however, the record contains no response from SSA and no finding by VA that these records are unavailable.  38 C.F.R. § 3.159(e).  As the SSA records may contain statements and medical records regarding the history and symptomatology to help decide the appeal for a higher initial rating for the service-connected left knee disability, the Board will remand for the potentially applicable SSA records.

Accordingly, the issue of entitlement to a higher initial rating for the left knee disability is REMANDED for the following actions:

1. The AOJ should undertake additional efforts to obtain a copy of any SSA decision awarding disability benefits for the Veteran, copies of all treatment (medical) records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA.  Efforts to obtain all these records should be associated with the claims file, and requests for these records should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The AOJ should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.  Any records obtained should be associated with the claims file.

2. Thereafter, the issue of entitlement to a higher initial rating for the left knee disability should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


